
	
		II
		110th CONGRESS
		1st Session
		S. 394
		IN THE SENATE OF THE UNITED STATES
		
			January 25, 2007
			Mr. Akaka (for himself,
			 Mr. Stevens, Mr. Levin, Ms.
			 Collins, Mr. Lautenberg,
			 Mr. Kerry, Mrs.
			 Boxer, Mrs. Feinstein, and
			 Mr. Menendez) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Humane Methods of Livestock Slaughter Act of
		  1958 to ensure the humane slaughter of nonambulatory livestock, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Downed Animal and Food Safety
			 Protection Act of 2007.
		2.Finding and
			 declaration of policy
			(a)FindingCongress finds that the humane
			 euthanization of nonambulatory livestock in interstate and foreign
			 commerce—
				(1)prevents needless
			 suffering;
				(2)results in safer
			 and better working conditions for persons handling livestock;
				(3)brings about
			 improvement of products and reduces the likelihood of the spread of diseases
			 that have a great and deleterious impact on interstate and foreign commerce in
			 livestock; and
				(4)produces other
			 benefits for producers, processors, and consumers that tend to expedite an
			 orderly flow of livestock and livestock products in interstate foreign
			 commerce.
				(b)Declaration of
			 policyIt is the policy of the United States that all
			 nonambulatory livestock in interstate and foreign commerce shall be immediately
			 and humanely euthanized when such livestock become nonambulatory.
			3.Unlawful
			 slaughter practices involving nonambulatory livestock
			(a)In
			 generalPublic Law 85–765 (commonly known as the Humane
			 Methods of Slaughter Act of 1958) (7 U.S.C. 1901 et seq.) is amended by
			 inserting after section 2 (7 U.S.C. 1902) the following:
				
					3.Nonambulatory
				livestock
						(a)DefinitionsIn
				this section:
							(1)Covered
				entityThe term covered entity means—
								(A)a
				stockyard;
								(B)a market
				agency;
								(C)a dealer;
								(D)a packer;
								(E)a slaughter
				facility; or
								(F)an
				establishment.
								(2)EstablishmentThe
				term establishment means an establishment that is covered by the
				Federal Meat Inspection Act (21 U.S.C. 601 et seq.).
							(3)Humanely
				euthanizeThe term humanely euthanize means to
				immediately render an animal unconscious by mechanical, chemical, or other
				means, with this state remaining until the death of the animal.
							(4)Nonambulatory
				livestockThe term nonambulatory livestock means any
				cattle, sheep, swine, goats, or horses, mules, or other equines, that will not
				stand and walk unassisted.
							(5)SecretaryThe
				term Secretary means the Secretary of Agriculture.
							(b)Humane
				treatment, handling, and dispositionThe Secretary shall
				promulgate regulations to provide for the humane treatment, handling, and
				disposition of all nonambulatory livestock by covered entities, including a
				requirement that nonambulatory livestock be humanely euthanized.
						(c)Humane
				euthanasia
							(1)In
				generalSubject to paragraph (2), when an animal becomes
				nonambulatory, a covered entity shall immediately humanely euthanize the
				nonambulatory livestock.
							(2)Disease
				testingParagraph (1) shall not limit the ability of the
				Secretary to test nonambulatory livestock for a disease, such as Bovine
				Spongiform Encephalopathy.
							(d)Movement
							(1)In
				generalA covered entity shall not move nonambulatory livestock
				while the nonambulatory livestock are conscious.
							(2)UnconsciousnessIn
				the case of any nonambulatory livestock that are moved, the covered entity
				shall ensure that the nonambulatory livestock remain unconscious until
				death.
							(e)Inspections
							(1)In
				generalIt shall be unlawful for an inspector at an establishment
				to pass through inspection any nonambulatory livestock or carcass (including
				parts of a carcass) of nonambulatory livestock.
							(2)LabelingAn
				inspector or other employee of an establishment shall label, mark, stamp, or
				tag as inspected and condemned any material described in
				paragraph
				(1).
							.
			(b)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendment made
			 by subsection (a) takes effect on the date that is 1 year after the date of
			 enactment of this Act.
				(2)RegulationsNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Agriculture shall promulgate final regulations to implement the amendment made
			 by subsection (a).
				
